In re Charles W. Robinson, applying for writ of review to the Fourth Judicial District Court Number 311, Second Circuit Court. Ouachita Parish. No. 15178-KW.
Granted. The judgments of the court of appeal and district court are vacated. There has been no showing that the assignments of error were not timely filed. The lodging of the appeal does not affect the power of the trial court under CCrP 916(1) to extend the time for filing assignments of error. See State v. Lavene, La., 343 So.2d 185. The 1980 amendment to CCrP 919 did not change this power of the trial court. The appeal is reinstated and the case is remanded to the district court to hear and decide the appeal on the merits.